Case 1:18-cv-00031-MFU-PMS Document 71-12 Filed 04/24/19 Page 1of4 Pageid#: 1014

EXHIBIT 12
Case 1:18-cv-00031-MFU-PMS Document 71-12 Filed 04/24/19 Page 2 o0f4 Pageid#: 1015

[No Subject]

       

From: "Scholl, Richard (OSIG)" <richard.scholl@osig. virginia.gov>

To: "Myer, Eric (OSIG)” <eric.myer@osig.virginia.gov>

Ca: Jeff Webb <jeff. webb@isweenter.edu>, David Matlock <dmatlock@sweenter.edu>
Attachments: smime.p7s (5.7 kB)

Be

 

Great, thank you all!
On Nov 2, 2017, at 10:19 AM, Myer, Eric (OSIG) <Er

 

ot SS

Hi Jef,

 

I suncessiully dawnioadad and extracted the file and have passed it on to Richard.

Eric

Sent: Thursday, November 02, 2017 9:
To: Myer, Eric (OSIG) <Eric Myer@osig virginia.gav>; Scholl, Richard (OSIG) <Richard Scholi@osia virginia.coy>
Ce: Matlock, David (Virginia) <dmatlack@sweenter.edu>

Subject: RE: Fallow-up Informa’

 

 

 

Hi Eric,

The zipped file is uploaded. Please let me know if you need anything further.

Thank you,

Jeff

 

 
 

From: Myer, Eric (OSIG) [mailto-:Eric Mver@osia.
Sent: Thursday, November 2, 2017 8:09 AM

To: Scholl, Richard (OSIG) <Richard Scholi@osig.virginia.gov>; Jeff Webb <jeff.webb@ewcenteredu>
Cc: David Matlock <dmatlock@sweenteredu>

Subject: RE: Follow-up Information

Hi Jef,

You should be receiving an email from the VITA Large File Transfer service that will sllaw you to senc the file to me and I cen download it from there. 1 belleve
it only takes zip Ales so you"? need to zip the PST before uploading if. Let me know if you run into any trouble.

Eric V. Myer

IT Data Architect

information Technology & Security Services
Office of the State Inspector General

James Monroe Bullding

LOL N. 14th Street, 7") Floor
Richmond, VA 23219

(804) 625-3265

4G

\O,2-62
Case 1:18-cv-00031-MFU-PMS Document 71-12 Filed 04/24/19 Page 3o0f4 Pageid#: 1016

From: Scholl, Richard (OSIG)
Sent: Wednesday, November 01, 2017 4:16 PM
To: Jeff Webb <jeff.webb@swcenter.edu>

Ce: Matlock, David (Virginia} <dmatiock@s
Subject: RE: Follow-up Information

    

>; Myer, Eric (OSIG) <

 

er@osig.virginie.gav>

 

Good afternoon Jeff,

Thank you for compiling this Information. I have copied one of our IT staff marnbers, Eric Myer on this email to assist in the transfer of these
fles, Iwill ask Eric to contact you and arrange for the date to be sent to him, since he fs more familier with this file type; Eric will then get the
files to me internally. Thanks again end I appreciate your expediency with getting us this information!

Rich

From: Jeff Webb (mailtojeff,. webb@sweenter.edu}
Sent Wednesday, November 1, 2017 3:39 PM
To: Scholl, Richard (rng <Richard Scholl@osig virginia.gov>

Cc: Matiock, David (Virginia) <dmatiockGsweenter.edu>
Subject: RE: Follow-up Information

Mr. Scholl,

We are in the process of pulling the communications that you have requested. Please fet me know how you would like to receive the
requested data. we can export the data to a .PST file and share that with you via Office365 SharePoint, where you can download it, or other
means as you wish,

To the best of my knowledge, Mr. Carmack conducts his HEC Foundation communications using his swcenter.edu email account, There is an
email domain associated with the Foundation, but I believe that only the grants administrator, Alicia Young, uses it for Foundation business.
Our HEC IT steff doesn’t manage that domain and any assaciated email account(s).

Please let me know how to proceed with getting the data to you.
Thanks,

Jeff

 

 

 

Fallow us: kimage002.ing=l Kimageo0? ipa}. KimageQ02. ipe>|

From: David Matlock

Sent: Wednesday, November 1, 2017 12:17 PM

To: Scholl, Richard (OSIG) <Richard.Scholl@osiq.virginia.gov>
Cc: Jeff Webb <jeff.webb@sweenter.edu>

Subject: Re: Follow-up Information

Richard,
Case 1:18-cv-00031-MFU-PMS Document 71-12 Filed 04/24/19 Page 4of4 Pageid#: 1017

Iam copying my reply to Jeff Webb who is the Director of IT Services at the center. He will be in contact with you and assist you in your
research, Please let us know if there is anything else I can do to assist the Commonwealth. David.

Sent from my iPhone

On Nov 1, 2037, at 11:43 AM, Scholl, Richard (OSIG) <Richard.Scholl@osig.virginia.gov> wrote:

Good morning Mr. Matlock and hope all is weil!
Thank you for meeting with us last week; we found it to be very helpful and productive as we look inte our inquiry.

OSIG is interested in further researching Mr. Carmack’s email communications during specific timeframes. Do you have an IT point of
contact that can get us Mr. Carmack‘s work emails? I assume Mr. Carmack uses his regular s uo when conducting HEC
Foundation business? If not, please let me know of any associated/foundation email addres may have.

     

Specifically, we are looking for all email communications from dcarmack@sweenter.edu fram November 15, 2015 to February 15, 2016
and also October 15, 2017 to present. We may expand that request as we move forward, but currently just need these two timeframes,

Let me know if it is easier for us to get our IT person to speak directly with your IT person or if you rather just submit this request.

Thanks again for all your hefp!

Rich

Richard J. Schell ds, MPA. CYE
| Special Avent
<image001.png>
Office of the State Inspector General
dames Monroe Bullding, 7th Fleor
P.O. Box LES
Richmond Virginia 23218
Ph: $B4-118-4842
Fax: 804-786-2341
Email: Richard.Scholi@osig.virginia.gov

Website: www.osia. virginia. oov
